Exhibit 10.41
 
TECHNICAL  SERVICES AGREEMENT
 






THIS TECHNICAL SERVICES AGREEMENT (this "Agreement") is by and between ALLIED
ENERGY PLC, a Nigerian company ("Allied"), and CAMAC PETROLEUM LIMITED, a
Nigerian company ("CPL") (each a "Party" and collectively, the "Parties"), dated
as of this lOth day of January, 2013 (the "Effective Date").
 


WITNESSETH


WHEREAS, Allied owns a 97.5% interest in Oil Mining Leases 120 and  121 offshore
Nigeria ("OML 120/121"), with production operations ongoing at the Oyo Field
within  OML 120/121 (the "Assets"); and
 


WHEREAS, by certain novation agreements, Allied has novated to CPL its rights
and obligations (other than certain rights and obligations that, under Nigerian
law, had to remain with Allied) under the production sharing agreement relating
to the Assets as such rights and obligations existed immediately prior to such
novations; and
 


WHEREAS, CPL and its affiliates have certain technical personnel and expertise
in the petroleum industry, specifically in the areas of geology and geophysics,
reservoir engineering and management, engineering services, drilling and
production management  and accounting; and
 


WHEREAS, Allied, the operator of the Assets, has requested that CPL provide
certain technical services relating to the Assets to facilitate the Parties'
shared ownership and operation of the Assets.
 
NOW, THEREFORE, in consideration  of the premises, and the mutual covenants and
agreements set forth herein, the Parties agree as follows:
 
ARTICLE I
INTERPRETATION


Unless the context requires otherwise: (a) the gender (or lack of gender) of all
words used in this Agreement includes the masculine, feminine, and neuter; (b)
references to an  "Article," and "Section" or "subsection" refer to an article,
section or subsection of this Agreement, unless the context requires otherwise;
(c) the word "includes" and its derivatives means "includes, but is not limited
to" and corresponding derivative expressions; (d) the term "cost" includes
expense, and the term "expense" includes cost; (e) the terms defined herein
include the plural as well as the singular and vice versa; (f) references to
money refer to legal currency of the United States of America; (g) no
construction shall be given to the fact or presumption that one party had a
greater or lessor hand in drafting this Agreement; (h) examples shall not be
construed to limit, expressly or by implication, the matter they illustrate; (i)
a defined term has its defined meaning throughout this Agreement and each
Appendix, Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined; (j) each Exhibit or
Schedule to this Agreement is a part of this Agreement, but if there is any
conflict or inconsistency between the main body of this Agreement and any
Exhibit or Schedule, the provisions of the main body  of this Agreement  shall
prevail;  (k) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof; (1) whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified; and (m) if a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
SERVICES


Section 2.1  Scope and Quality.   Pursuant to the terms hereof, CPL agrees to
provide for the benefit of Allied for the term hereof all of the services
described herein (each  service,  a "Service", and, collectively, the
"Services") at the type, level and quality currently performed by CPL with
respect to the Assets until the termination of this Agreement. Without
limiting  the foregoing, CPL agrees to provide the following Services: (a)
geological and geophysical; (b) engineering services; (c) reservoir engineering
and management; (d) drilling and production management; (e) accounting. The
functions to be performed and the personnel and positions to be allocated to the
performance of the Services are described more fully in Annex A hereto.
 
Section 2.2  Information  Necessary   to  Perform  the   Services. Allied shall
promptly provide any information, if such information is in Allied's possession
or reasonably obtainable by Allied, and reasonable assistance necessary or
reasonably requested  to enable CPL to perform  the Services.
 
Section 2.3  Manner  of  Performance. CPL agrees that it shall cause CPL's
personnel providing the Services to perform such Services with substantially the
same degree of quality, care, skill, confidentiality and diligence with
which  CPL's personnel perform similar services for CPL, and no less than such
degree of quality, care, skill, confidentiality and diligence as is consistent
with local industry standards and in accordance  with normal  standards  of
professional  practice.  CPL shall provide the Services in accordance with the
reasonable instructions provided by Allied's representatives, and CPL shall be
entitled to rely upon any written or oral instructions received from such
representatives.
 
Section 2.4  Relationship of Parties.  Allied and CPL shall act as independent
contractors, and nothing herein shall at any time be construed to create the
relationship of employer  and employee, partnership, principal and agent, broker
or finder, or joint  venturers  as between  Allied and CPL. Except as expressly
provided herein, no party shall have any right or authority, and no party shall
attempt, to enter into any contract, commitment, or agreement
or  incur  any  debt  or liability of any nature, in the name or on behalf of
the other party.
 
Section 2.5  Service Limitation. Provided that  CPL continues to
provide  the  scope and quality of Services in the manner as set forth in this
Agreement, CPL shall not be obligated to hire any additional employees or retain
or acquire any outside or additional assistance, equipment, computer programs or
data to enable CPL to provide the Services. In the event CPL retains or obtains
additional outside personnel or equipment in order to continue providing the
Services previously provided by CPL employee (e.g., in the event CPL replaces an
employee with a
contractor),  Allied  shall  not  be  required  to  reimburse   CPL  for  any  corresponding   additional
expenses incurred by CPL with respect thereto until such time as the Parties may
adjust the Fee (as defined below) payable in their next quarterly review.
 
 
2

--------------------------------------------------------------------------------

 
Section 2.6 Payments. CPL shall not make any payment on behalf of Allied  unless
Allied has previously furnished CPL sufficient cash to make such payment and
Allied has been notified in writing of the payment required and the purpose
thereof and Allied has authorized CPL in writing to make such payment.
 


Section 2.7 Fees. Allied shall perform the Services in accordance with the
provisions of Section 2.1 for the monthly fee specified in Section 3.1 and
reimbursement of out-of-pocket costs and expenses incurred by Allied in
accordance with Section 3.2. The monthly service fee to be invoiced by CPL and
payable by Allied pursuant to Section 3.1, during the term of this Agreement
shall hereinafter be referred to as the "Fee." In no event, however, does Allied
or CPL, represent or warrant, either expressly or implied, that the actual Fees
payable as agreed to by the Parties shall reflect either: (a) CPL's actual
direct overhead and allocated indirect overhead costs incurred with respect to
providing or performing the Services; or (b) any other formula or method of
calculation.
 
ARTICLE III
CHARGES FOR SERVICES
 
Section 2.1    Scope and Quality.   Pursuant to the terms hereof, CPL agrees to
provide for the benefit of Allied for the term hereof all of the services
described herein (each  service,  a "Service", and, collectively, the
"Services") at the type, level and quality currently performed by CPL with
respect to the Assets until the termination of this Agreement. Without
limiting  the foregoing, CPL agrees to provide the following Services: (a)
geological and geophysical; (b) engineering services; (c) reservoir engineering
and management; (d) drilling and production management; (e) accounting. The
functions to be performed and the personnel and positions to be allocated to the
performance of the Services are described more fully in Annex A hereto.
 
Section 3.2  Reimbursement. Subject to Section 2.4 above, during the term of
this Agreement, Allied shall reimburse CPL for all out-of-pocket costs and
expenses incurred by CPL in connection with performing the Services hereunder,
including all reasonable attorneys' fees, consultants' fees, filing fees, travel
expenses, long-distance charges, costs of maintaining records pursuant to
Section 4.1, photocopying, delivery charges and
similar  costs  and  expenses  incurred while providing the Services or causing
same to be provided. Notwithstanding anything contained herein to the contrary,
Allied shall not be responsible for any single expense in excess of $20,000.00
without its prior written approval; provided that if Allied  does
not  authorize  such expense,  CPL shall be relieved of providing the applicable
Services directly related thereto.

Section 3.3 Invoice and Payment. CPL shall invoice Allied monthly in arrears for
the Fee under Section 3.1 and for out-of-pocket costs and
expenses  under  Section  3.2  that  CPL  incurs during the preceding calendar
month. Each invoice shall be due and payable ten days after the date of delivery
thereof to Allied.
 
The monthly service Fee to be paid pursuant to Section 3.1 is inclusive of any
withholding taxes. Allied shall withhold sums from payments to be made by Allied
to CPL to the extent that such withholding is required by applicable law,
orders, rules or directions of any competent taxing authority.  Allied shall
provide  CPL with an official government receipt for any and all such sums
withheld by Allied.
 
Section 3.4 Previous Fees.  In addition to the payments to be made
under  Sections 3.1 and 3.2 above, CEI shall also invoice Allied the total
amount of Fees that would have been due under Section 3.1 between September 1,
2012 and the Effective Date ifthis Agreement had been in effect on September 1,
2012. This amount shall be paid to CEI by Allied following the Effective Date
upon invoice by CEI.


 
3

--------------------------------------------------------------------------------

 
ARTICLE IV
RECORDS AND AUDITS
 


Section 4.1 Records  Maintenance   and  Audits.  For a period of one year
following termination of this Agreement, CPL shall maintain records and other
evidence sufficient to accurately and properly reflect the performance of the
Services hereunder and the amounts due CPL determined in accordance with Article
III. Allied or its Representatives shall have access at all reasonable times to
such records for the purpose of auditing and verifying the accuracy  of the
invoices submitted by CPL regarding such amounts due CPL. Each invoice shall be
subject to audit only once by Allied. Any such audits performed by or on behalf
of Allied shall be at Allied's sole cost and expense. Allied shall have the
right to audit CPL's books for a period of one year after the termination of
this Agreement, except in those circumstances where contracts  by CPL with third
parties limit the audit period to less than one year.
 


Section 4.2 Disputed  Amounts. In the event of a good faith  dispute as to the
amount and/or propriety of any invoices or any portions thereof submitted by CPL
to Allied pursuant to Section 3.2, Allied shall pay all undisputed charges on
such invoice, and shall be entitled to dispute any amount on such invoice in
which case Allied shall promptly notify CPL in writing of such disputed amounts
and the reasons each such charge is disputed by Allied. CPL shall provide Allied
sufficient records relating to the disputed charge so as to enable the Parties
to resolve the dispute. In the event the Parties are unable to resolve the
dispute within 30 days after the invoice becomes due, the matter shall be
submitted to arbitration as set forth in Section 10.2 of this Agreement. The
fees and expenses related to such resolution of the dispute shall be borne by
CPL and Allied in inverse proportion  as they may prevail on matters resolved
through arbitration, which proportionate allocations shall also be determined
through arbitration at the time the arbitration determination is rendered on the
merits of the matter submitted. In the event the arbitration determination is
that Allied should have paid the disputed amount, in addition to paying the
disputed amount to CPL, Allied agrees to pay interest on the disputed amount
from the date the dispute  amount  was originally due to CPL until paid by
Allied, which interest shall be calculated daily at the Agreed Rate.  For
purposes of this Agreement, the "Agreed Rate" shall be LIBOR plus 2.0%.


Section 4.3 Undisputed Amounts. Any statement or payment not disputed in writing
by either Party within one year of the date of such statement shall be
considered final and no longer subject to adjustment.
 
ARTICLE V
CONFIDENTIALITY


Each party acknowledges that in connection with its performance under this
Agreement, it may gain access to confidential material and information which is
identified by the other Party as confidential and proprietary to the other
Party. Each Party agrees to maintain the confidentiality of all such information
as provided in the Purchase Agreement.
 
ARTICLE VI TERM;
TERMINATION
 


This Agreement shall commence upon the Effective Date and shall expire no later
than five (5) years following the Effective Date unless, upon 30
days' prior written notice, this Agreement is terminated sooner by either Party.
In addition, Allied shall have the  right,  upon  30 days'  prior written
notice, to terminate any ofthe Services hereunder without terminating this
Agreement (and retaining the remaining Services). Upon termination of this
Agreement, CPL shall be entitled  to payment for all Services performed and
expenses incurred pursuant to this Agreement prior to the effective date of
termination. Notwithstanding the
foregoing,  Allied's  obligations  arising  under Article IX shall survive any
termination hereof.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE VII
LIMITATIONS
 


Section 7.1 Disclaimer of Warranties. CPL, ITS AFFILIATES AND ITS AND THEIR
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (THE "CAMAC INDEMNIFIED PARTIES")
SHALL NOT BE LIABLE TO ALLIED FOR ANY DAMAGES AS A RESULT OF THEIR OR THEIR
SUBCONTRACTORS' PERFORMANCE OF, OR FAILURE TO PERFORM, ANY OF THE SERVICES
REQUIRED HEREUNDER, INCLUDING THOSE THAT RESULT FROM THE NEGLIGENCE OF ANY CAMAC
INDEMNIFIED PARTY, OTHER THAN BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY OF THE CAMAC INDEMNIFIED PARTIES OR THEIR SUBCONTRACTORS. CPL DOES NOT MAKE
ANY WARRANTY AS TO THE RESULTS OF ITS SERVICES AND HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO ITS PERFORMANCE UNDER
THIS  AGREEMENT.
 


Section 7.2 Limitation of Liability.  CPL SHALL HAVE NO LIABILITY FOR THE
SERVICES PROVIDED HEREUNDER UNLESS SUCH SERVICES ARE PROVIDED IN A MANNER WHICH
WOULD EVIDENCE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF ANY OF THE
CAMAC INDEMNIFIED PARTIES OR THEIR SUBCONTRACTORS. NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT,  SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING
FROM THE PERFORMANCE OF SERVICES OR FROM THE BREACH OF THIS AGREEMENT.
 


ARTICLE VIII
FORCE MAJEURE
 


Section 8.1 Excused  Performance. The  Parties shall not be subject to any
liability, including, but not limited to, any liability of one Party to the
other Party, imposed by virtue of the provisions herein, for failure to comply
with any of the terms and provisions of this Agreement, excluding any term or
condition relating to the payment of money, during the time and to the extent
that such failure shall be due to (a) provisions of Law, or to the operation or
effect of  rules, regulations or orders promulgated by any Governmental
Authority having jurisdiction over  the Parties; (b) to any demand or
requisition of any government having jurisdiction over the Parties; (c) to the
action, judgment or decree of any court; (d) floods, storms, lightening,
earthquakes, washouts, high water, fires, acts of God or public enemies, wars
(declared or undeclared), blockades, epidemics, riots, insurrections, strikes,
labor disputes (it is understood that nothing herein shall be required to force
any  Party to settle any strike or labor dispute referred to in this Section
8.1), explosions, breakdown or failure of plant machinery, failure of suppliers
to deliver material or of carriers to transport the same; or (e) to any other
cause (except financial), whether similar or dissimilar, over which the Parties,
respectively, have no reasonable control and which forbid  or prevent the
performance of all or any part of the conditions of this Agreement (such causes
being herein referred to as "Force Majeure").
 
Section 8.2
Reasonable Efforts. Notwithstanding   Section  8.1,  every  reasonable  effort
will be made by each Party to avoid delay or suspension of any work or acts to
be performed by such Party hereunder due to Force Majeure.  Further, should
Force Majeure prevent performance by a Party of its obligations hereunder, every
reasonable effort shall be expended by such Party, to remove or remedy the cause
of the Force Majeure or to find alternative means to accomplish that which is
prevented by Force Majeure. The Parties shall cooperate with each other to find
ways to remove or overcome the Force Majeure or to circumvent such Force
Majeure. Notwithstanding the foregoing, nothing herein shall be required to
force any Party to settle any strike or labor dispute.
 
ARTICLE IX
INDEMNIFICATION


ALLIED AGREES TO INDEMNIFY, HOLD HARMLESS AND DEFEND THE CAMAC INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, LOSSES, DAMAGES,
COSTS, EXPENSES, CAUSES OF ACTION, OR JUDGMENTS OF ANY KIND OR CHARACTER
(INCLUDING THOSE ARISING FROM, RELATED TO OR CAUSED, DIRECTLY OR INDIRECTLY, BY
THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF CPL OR ANY OTHER CAMAC
INDEMNIFIED PARTIES, INCLUDING ANY INTEREST, PENALTY, REASONABLE ATTORNEYS'
FEES, AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH OR IN THE
DEFENSE THEREOF), TO THE EXTENT ATTRIBUTABLE TO OR ARISING OUT OF ANY CLAIMS BY
OR LIABILITIES OR OBLIGATIONS TO, ANY THIRD PARTY ARISING OUT OF, IN CONNECTION
WITH OR RESULTING FROM ANY OF THE SERVICES PROVIDED BY CPL OR ANY OTHER CAMAC
INDEMNIFIED PARTIES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT ARISING OUT OF,
IN CONNECTION WITH OR RESULTING FROM CPL'S OR ANY OTHER CAMAC INDEMNIFIED
PARTY'S OR ANY OF THEIR SUBCONTRACTORS' GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS
Section 10.1 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party. 
 
Section 10.2 Governing Law; Jurisdiction.
 
(a) THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW RULES THAT WOULD
DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
(b) ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING
ANY QUESTION REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION, AND WHETHER
CONTRACTUAL, TORTIOUS, EQUITABLE, STATUTORY OR OTHERWISE), SHALL BE REFERRED TO
AND FINALLY RESOLVED BY BINDING ARBITRATION, IN HOUSTON, TEXAS, ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS COMMERCIAL
ARBITRATION RULES, WHICH RULES ARE DEEMED TO BE INCORPORATED BY REFERENCE
INTO  THIS CLAUSE, BY A SINGLE ARBITRATOR APPOINTED IN ACCORDANCE WITH SUCH
RULES. JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.
 


Section 10.3 Entire Agreement. This Agreement, together with all Schedules and
Exhibits attached thereto, constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties regarding the subject matter hereof.
 
Section 10.4 Notices. Unless otherwise expressly provided in this Agreement, all
notices required or permitted hereunder shall be in writing and deemed
sufficiently given for all purposes hereof if (i) delivered in person, by
courier (e.g., by Federal Express) or by registered or certified United States
Mail to the Person to be notified, with receipt obtained, or (ii) sent by
telecopy, telefax or other facsimile or electronic transmission, with "answer
back" or other "advice of receipt" obtained, in each case to the appropriate
address or number as set forth below. Each notice shall be deemed effective on
receipt by the addressee as aforesaid; provided that, notice received by telex,
telecopy, telefax or other facsimile or electronic transmission after 5:00p.m.
or on a day that is not a Business Day at the location of the addressee of such
notice shall be deemed received on the first Business Day following the date of
such electronic receipt.
 
Notices to Allied shall be addressed as follows :
 


 

  Allied Energy Plc   Plot 1649 Olosa Street   CAMAC House       Victoria
Island, Lagos Nigeria   ATTN:  Managing Director       With copy to:   Allied
Energy Plc   c/o CAMAC International Corporation   1330 Post Oak Blvd.   Suite
2200   Houston, Texas 77056   ATTN:  President    

 
or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Allied may designate by written notice to CPL.
 
 
6

--------------------------------------------------------------------------------

 
Notices to CPL shall be addressed to:
 

  CAMAC Petroleum Limited   Plot 1649, Olosa Street   CAMAC House  
Victoria Island, Lagos Nigeria
 
ATTN:  Managing Director
     
With copy to:
  CAMAC Energy Inc.   1330 Post Oak Blvd.   Suite 2250  
Houston, Texas 77056
 
ATTN:  General Counsel

 
or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
CPL may designate by written notice to Allied.
 
Section 10.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns;
provided, however, that the respective rights and obligations of the Parties
shall not be assignable or delegable by either Party without the express written
consent of the non-assigning or non-delegating Party. All assignments permitted
or consented to hereunder (i) shall be, and by their terms shall expressly
provide that they are, subject to the rights of the other Party under this
Agreement, (ii) shall require that the assignee agree to be bound by and perform
all obligations of the assigning Party hereunder with respect to the interest so
assigned, and (iii) shall not release the assigning Party or its predecessor
Parties in
interest  under  this  Agreement   from  their  obligations  under  this  Agreement. Any  purported
assignment of this Agreement in whole or in part without the written consent of
the non-assigning Party or Parties where required by the provisions of this
Section shall be void.


Section 10.6 Amendments   and  Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Party
against whom enforcement of any such modification or amendment is sought. Either
Party may, only by an instrument in writing, waive compliance by the other Party
with any term or provision of this Agreement on the part of such other Party to
be performed or complied with. The waiver by any Party of a breach of any term
or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.
 
Section 10.7 Agreement  for the  Parties'  Benefit  Only. This Agreement is for
the sole benefit of CPL, Allied and their respective successors and assigns as
permitted herein and no other Person shall be entitled to enforce this
Agreement, rely on any representation, warranty, covenant or agreement contained
herein, receive any rights hereunder or  be a third-party beneficiary of this
Agreement.
 
Section 10.8 Attorneys' Fees. The prevailing Party in any legal proceeding or
arbitration brought under or to enforce this Agreement shall be additionally
entitled to recover court costs and reasonable attorneys' fees
(including  reasonable charges for the time of the prevailing Party's in­ house
attorneys) from the non-prevailing Party.
 
Section 10.9 Severability. If any term, provision or condition of this
Agreement, or any application thereof, is held invalid, illegal or unenforceable
in any respect under any Law,  this Agreement shall be reformed to the extent
necessary to conform, in each case consistent with the intention of the Parties,
to such Law, and to the extent such term, provision or condition cannot be so
reformed, then such term, provision or condition (or such invalid, illegal or
unenforceable application thereof) shall be deemed deleted from (or prohibited
under) this Agreement, as the case may be, and the validity, legality and
enforceability of the remaining terms, provisions and conditions contained
herein (and any other application of such term, provision or condition)  shall
not in any way be affected or impaired thereby. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.


 
7

--------------------------------------------------------------------------------

 
 


 
IN WITNESS  WHEREOF, this Agreement  has been signed by or on behalf of each of
the Parties as of the day first written above.
 

 
ALLIED ENERGY PLC
         
 
By:
/s/ Kamoru Lawal      
Name:  Kamoru Lawal
     
Title:  Director
             
CAMAC PETROLEUM  LIMITED
            By: /s/ Jeffrey S. Courtright      
Name:  Jeffrey S. Courtright
     
Title:  Director
                                         





 
8

--------------------------------------------------------------------------------

 
 
Annex A


 
TSA ACTIVITIES

 
Production Operations
 
●  
General operational support and field operations supervision

 
●  
Wells  surveillance and optimization

 
●  
Partners and government relations activities on technical issues.

 
●  
Hydrocarbon accounting

 
●  
Prepare for, attend and present Allied's position at yearly program presentation
and yearly reserves submission to DPR

 
●  
Design program (with 3rd parties) for production optimization

 
●  
Supervise third party activities on the FPSO

 
●  
Subsea systems surveillance

 
●  
Manage interface with BAB

 
●  
Coordination of all statutory compliance activities (permits, approval,
inspection, audit etc)

 
●  
Off take Logistics, Administration & Licensing.

 
●  
Preparation of all required reports

 
Technical
 


●  
Field and reservoir surveillance

 
●  
Provide Field Review, if necessary

 
●  
Data gathering, clarification and working closely with a third part reserves
evaluation company to provide the year-end reserves.

 
●  
Review of work and reports from the third party reserves Evaluation Company

 
●  
Prepare for, attend and present Allied's position at third parties meeting
(financial institutions, parties interested in farming-in, data room exercise,
Workshops/TECOM/FINCOM and MACOM)

 
●  
Provide necessary operational support for procurement activities

 
●  
Preparation of all required reports

 


 
 

--------------------------------------------------------------------------------

 


Field Development Activities
 
●  
Geophysical, geological and engineering evaluation leading to location
identification

 
●  
Generating well proposal & AFE

 
●  
Provide necessary operational support during drilling and project management

 
●  
Carry out well evaluation  post drilling

 
●  
Provide end of well report

 
●  
Provide Support during Technical/Commercial negotiations and Contracting for new
development

 
Financial
 
●  
Review and analysis of invoices from vendors

 
●  
Provision of general accounting support to Allied

 
●  
Provision of necessary support to operations

 
●  
Preparation of all required financial reports

 
[img004.jpg]
